Notice of Pre- AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 2/24/21, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claims 16, 28 and 35 to include the limitation that the rigid particles have a diameter in a range of 5 nm to 5000 nm.  The prior art rejections which rely on Keese et al. (US 2010/0159223, are wholly maintained.  Applicants argue that Keese et al. fails to teach or suggest a fluoropolymer component having an average particle diameter D of at most 300 nm and at least 250 nm1 and rigid particles having a Young’s modulus greater than that of the of particles of the silicone component and that have a diameter in a range of 5 nm to 5000 nm as recited in the independent claims.  Applicants argue that the particle size range of 50-500 nm which is recited in a datasheet for DuPont Teflon PTFE TE-3859 does not satisfy the teaching that the average particle diameter falls within the 150 nm to 300 nm range as required by the instantly filed claims.  However, in the previous Office action, the Examiner relied upon a second, and complementary data sheet which explicitly teaches an average particle diameter of 220 nm, which falls within the 150-300 nm range, as described below.  As such, the evidentiary DuPont teaching does not require the reliance on overlapping ranges but is an anticipatory evidentiary reference regarding Applicants claimed average particle diameter limitation.  The rejections below have been modified to address the newly added limitations regarding the particle size of the rigid particles.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 23-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Keese et al. (US 2010/0159223, cited on Applicants information disclosure statement, filed on 9/24/19) as evidenced by two technical data sheets for PTFE DISP 30, which are cited on the PTO-892 form dated 10/9/20.
Claim 16: Keese et al. teaches a modified perfluoropolymer sheet material and methods for preparing the same.  The coated fabric includes a first coating comprising a perfluoropolymer and a second coating comprising a perfluoropolymer and a silicone polymer in an amount of 2-30 wt% (abstract).  The exemplified perfluoropolymer is TE-3859 PTFE by DuPont.  DuPont PTFE TE-3859 is the same material as PTFE DISP 30 as taught on the first page of the 4 page data sheet for PTFE DISP 30.  Additionally, a second data sheet for PTFE DISP 30 shows that the average particle diameter is 220 nm, which falls within the 150-300 nm range of claim 16 (page 2 of the two page data sheet for PTFE DISP 30).  The exemplified silicone dispersion is Wacker silicones finish CT27E, which is an emulsion comprising a silicone component.  Example 1 of Keese et al. teaches that the second coating is comprised of about 80 wt% of PTFE and about 20 wt% of silicone rubber.  Keese et al. additionally teaches that fillers such as silica may be included in the compositions in amounts of preferably up to 5 wt% (paragraph 0016).  Applicants specification teaches that silica particles are rigid particles having a Young’s Modulus greater than that of particles of the silicone component.  As such, the inclusion of a 
Applicants working examples teach, as a comparative example, a mixture of an 80 wt% PTFE (PTFE DISP 30 by DuPont) and 20 wt% of silicones (finish CT 27E by Wacker), which is the same silicone emulsion taught in the working examples of Keese et al.  It appears that Applicants are trying to show improvements in their inventive examples as compared to the comparative example taught therein.  The comparative coating composition example of Applicants specification is believed to be substantially similar to the second coating composition taught by Keese et al. in example 1. Applicants specification teaches that sample 3 (the comparative example) has greater mass loss at 450 and 500 °C (Tables 1 and 2).  Samples 1 and 2, which are inventive examples of Applicants, teach formulations comprising PTFE DISP 30 and reactive silicone X-51-1318 (sample 1) and PTFE DISP 30 and reactive silicone Polon MF-56 by Shin Etsu (sample 2).  However, Keese et al. teaches in paragraph 0014 that exemplified silicone polymer dispersions which can be employed include (a) Wacker CT27E (which is what is exemplified by Keese et al. in the working examples and exemplified by Applicants in a comparative example), (b) Additive 84, or (c) Polon MF 56.  So while Keese et al. exemplifies Wacker CT27E, Keese et al. explicitly teaches that Polon MF 56 (which is exemplified in sample 2 of Applicants specification) can be employed.  Given that there are only three explicitly mentioned silicone polymer dispersions, one of ordinary skill in the art would have found it obvious to have employed Polon MF 56 in the same manner as Wacker CT27E in example 1 of Keese et al., the motivation being that such a commercially available silicone rubber emulsion is explicitly taught as being preferred by Keese et al.  In so doing, a composition comprising a dispersion comprising a fluoropolymer component which satisfies the average particle diameter -5 x D2.5 as required by claim 16.  A chemical composition and its properties are inseparable.
Claims 23 and 24: Keese et al. teaches that the silicone polymer can include a polysiloxane having groups other than methyl in the backbone, such as phenyl groups, thereby satisfying claims 23 and 24 (paragraph 0014). 
Claim 25: A single pass film prepared from example 1 of Keese et al. would be comprised of 20 wt% of the reactive silicone component, thereby satisfying claim 25.
Claims 26-27: The fluoropolymers taught and exemplified by Keese et al. are perfluoropolymers satisfying claim 26, and those taught in paragraph 0013 of Keese et al. satisfy the copolymers disclosed in claim 27.
Claim 28: The rejection of claims 16 and 20-22 are wholly incorporated into the rejection of claim 28.  Polon MF-56 is a reactive silicone component, thereby satisfying claim 28.
Claim 29: Because Keese et al. renders obvious embodiments which satisfy all of the limitations of Applicants claims, it necessarily follows that any physical property not disclosed by Keese et al. but otherwise claimed would be inherently present in such embodiments.  A chemical composition and its properties are inseparable.
Claims 33 and 34: Claims 33 and 34 are rejected for the same reasons as claims 20-22, as described above.
Claim 35: Keese et al. exemplifies a second coating composition which is comprised of a mixture of a dispersion of a fluorinated component (DuPont PTFE TE-3859) and a reactive silicone emulsion (Wacker CT27E) to form a blended dispersion.  Keese et al. additionally teaches that fillers such as silica may be included in the compositions in amounts of preferably up to 5 wt% (paragraph 0016).  Applicants specification teaches that silica particles are rigid particles having a Young’s Modulus greater than that of particles of the silicone component.  As such, the inclusion of a silica filler to the working examples of Keese et al. would have been obvious to one having ordinary skill in the art.  Additionally, one of ordinary skill in the art would have considered the addition of a silica filler which satisfies the particle size requirements .

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keese et al. (US 2010/0159223, cited on Applicants information disclosure statement, filed on 9/24/19) as evidenced by two technical data sheets for PTFE DISP 30 and Machino (US 2005/0159062).
Polon MF-56 is taught by Machino as being an emulsion of an alkoxysilane, a colloidal silica, a poly(dimethylsiloxane) terminated by hydroxyl groups as both ends, which satisfies all of the limitations of claims 20-22 (paragraph 0063).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instantly filed claims include a range of 150 nm to 300 nm, not 250 nm to 300 nm as cited in Applicants arguments.